People v Rodriguez (2017 NY Slip Op 01279)





People v Rodriguez


2017 NY Slip Op 01279


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Friedman, J.P., Mazzarelli, Andrias, Feinman, Gesmer, JJ.


3120 1497/13

[*1]The People of the State of New York, Respondent,
vMichael Rodriguez, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Thomas M. Nosewicz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Samuel Goldfine of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered June 27, 2014, convicting defendant, upon his plea of guilty, of operating as a major trafficker and conspiracy in the second degree, and sentencing him to an aggregate term of 13 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the trafficking conviction to 10 years, and otherwise affirmed.
We do not find that defendant made a valid appeal waiver, and we find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
CLERK